Case 1:21-cv-01098-SEB-TAB Document 1-1 Filed 04/30/21 Page 1 of 8 PageID #: 6




  REMOVAL TO FEDERAL COURT

               STATE COURT RECORD

                          STATE OF INDIANA

                      Boone County Superior Court 1

                          06D01-2103-CT-00318

                         JONATHAN JOHNSON

                                      v.

   CRETE CARRIER CORPORATION, ENRIQUE ESPINOZA, and
              GEICO CASUALTY COMPANY
4/28/2021   Case 1:21-cv-01098-SEB-TAB Document 1-1 Filed
                                                Summary     04/30/21 Page 2 of 8 PageID #: 7
                                                        - MyCase

               This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
               court maintaining a particular record.


   Jonathan Johnson v. Crete Carrier Corporation, Enrique Espinoza, GEICO Casualty Company
    Case Number                                 06D01-2103-CT-000318

    Court                                       Boone Superior Court 1

    Type                                        CT - Civil Tort

    Filed                                       03/12/2021

    Status                                      03/12/2021 , Pending (active)


   Parties to the Case
   Defendant Crete Carrier Corporation
      Address
      c/o National Registered Agents
      334 North Senate Ave
      Indianpolis, IN 46204
      Attorney
      Lesley Ann P eging
      #2685749, Lead, Retained

      LEWIS & WAGNER, LLP
      501 Indiana Avenue
      Suite 200
      Indianapolis, IN 46202
      317-237-0500(W)

      Attorney
      Lesley Ann P eging
      #2685749, Retained

      LEWIS & WAGNER, LLP
      501 Indiana Avenue
      Suite 200
      Indianapolis, IN 46202
      317-237-0500(W)

   Defendant Espinoza, Enrique




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…      1/7
4/28/2021    Case 1:21-cv-01098-SEB-TAB Document 1-1 Filed
                                                 Summary     04/30/21 Page 3 of 8 PageID #: 8
                                                         - MyCase

      Address
      268 N San Elizario Road
      Clint, TX 79836
      Attorney
      Lesley Ann P eging
      #2685749, Lead, Retained

      LEWIS & WAGNER, LLP
      501 Indiana Avenue
      Suite 200
      Indianapolis, IN 46202
      317-237-0500(W)

      Attorney
      Lesley Ann P eging
      #2685749, Retained

      LEWIS & WAGNER, LLP
      501 Indiana Avenue
      Suite 200
      Indianapolis, IN 46202
      317-237-0500(W)

   Defendant GEICO Casualty Company
      Address
      c/o CT Corporation System
      334 North Senate Ave
      Indianapolis, IN 46204
      Attorney
      Glenn Andrew Roberts
      #3544949, Lead, Retained

      3850 Priority Way South Dr.
      Ste. 220
      Indianapolis, IN 46240
      317-816-1250(W)

      Attorney
      Glenn Andrew Roberts
      #3544949, Retained

      3850 Priority Way South Dr.
      Ste. 220
      Indianapolis, IN 46240
      317-816-1250(W)

   Plainti       Johnson, Jonathan
      Address
      c/o Craig Kelley and Faultless
      5845 Lawton Loop East Drive
      Indianapolis, IN 46216
      Attorney
      Christopher M. Barry
      #2625449, Lead, Retained

      5845 Lawton Loop East Drive
      Suite 1

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…   2/7
4/28/2021   Case 1:21-cv-01098-SEB-TAB Document 1-1 Filed
                                                Summary     04/30/21 Page 4 of 8 PageID #: 9
                                                        - MyCase

      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      Whitney L. Coker
      #3255648, Retained

      CRAIG KELLEY & FAULTLESS LLC
      5845 Lawton Loop East Drive
      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      Alexander R. Craig
      #3127349, Retained

      Craig Kelley & Faultless, LLC
      5845 Lawton Loop East Drive
      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      David W Craig
      #435698, Retained

      5845 Lawton Loop East Drive
      Suite 1
      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      Samantha Christine Craig
      #3255349, Retained

      5845 Lawton Loop DR E
      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      Scott Anthony Faultless
      #1573649, Retained

      5845 Lawton Loop East Drive
      Suite 1
      Indianapolis, IN 46216
      317-545-1760(W)

      Attorney
      William J Kelley
      #1698969, Retained

      CRAIG KELLEY & FAULTLESS
      5845 East Lawton Loop Drive
      Suite 1
      Indianapolis, IN 46216
      317-545-1760(W)


   Chronological Case Summary

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…   3/7
4/28/2021   Case 1:21-cv-01098-SEB-TAB Document 1-1  Filed
                                                 Summary     04/30/21 Page 5 of 8 PageID #: 10
                                                         - MyCase

    03/12/2021 Case Opened as a New Filing


    03/12/2021       Appearance Filed
                 Appearance

                 For Party:                       Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/12/2021       Complaint/Equivalent Pleading Filed
                 Complaint/Equivalent Pleading

                 Filed By:                        Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/12/2021       Jury Trial Demand Filed
                 Jury Demand

                 Filed By:                        Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/12/2021       Subpoena/Summons Issued
                 Subpoena/Summons Filed Crete Carrier

                 Party:                           Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/12/2021       Subpoena/Summons Issued
                 Subpoena/Summons Filed Espinoza

                 Party:                           Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/12/2021       Subpoena/Summons Issued
                 Subpoena/Summons Filed GEICO

                 Party:                           Johnson, Jonathan
                 File Stamp:                      03/12/2021

    03/30/2021       Subpoena/Summons Issued
                 Amended Subpoena/Summons Filed Espinoza

                 Party:                           Johnson, Jonathan
                 File Stamp:                      03/30/2021

    03/30/2021       Certi cate of Service - separately led
                 Proof of Service Crete Carrier

                 Filed By:                        Johnson, Jonathan
                 File Stamp:                      03/30/2021

    03/30/2021       Certi cate of Service - separately led
                 Proof of Service GEICO

                 Filed By:                        Johnson, Jonathan
                 File Stamp:                      03/30/2021

    04/05/2021       Appearance Filed
                 Appearance of Lesley A. P eging

                 For Party:                       Crete Carrier Corporation
                 File Stamp:                      04/05/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…   4/7
4/28/2021   Case 1:21-cv-01098-SEB-TAB Document 1-1  Filed
                                                 Summary     04/30/21 Page 6 of 8 PageID #: 11
                                                         - MyCase

    04/05/2021       Motion Filed
                 Motion for Enlargement of Time

                 Filed By:                      Crete Carrier Corporation
                 File Stamp:                    04/05/2021

    04/05/2021       Jury Trial Demand Filed
                 Jury Demand

                 Filed By:                      Crete Carrier Corporation
                 File Stamp:                    04/05/2021

    04/05/2021       Motion Filed
                 Defendant GEICO's Responsive Pleading and Jury Trial Demand

                 Filed By:                      GEICO Casualty Company
                 File Stamp:                    04/05/2021

    04/05/2021       Appearance Filed
                 Appearance by Attorney in Civil Case

                 For Party:                     GEICO Casualty Company
                 File Stamp:                    04/05/2021

    04/07/2021       Order Granting Motion for Enlargement of Time
                 Judicial O cer:                Kincaid, Matthew C
                 Noticed:                       Espinoza, Enrique
                 Noticed:                       Barry, Christopher M.
                 Noticed:                       Coker, Whitney L.
                 Noticed:                       Craig, Alexander R.
                 Noticed:                       Craig, David W
                 Noticed:                       Craig, Samantha Christine
                 Noticed:                       Faultless, Scott Anthony
                 Noticed:                       Kelley, William J
                 Noticed:                       P eging, Lesley Ann
                 Noticed:                       Roberts, Glenn Andrew
                 Order Signed:                  04/06/2021

    04/08/2021 Automated Paper Notice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 4/7/2021 : Enrique Espinoza


    04/08/2021 Automated ENotice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 4/7/2021 : Alexander R. Craig;Christopher M. Barry;David W
                 Craig;Samantha Christine Craig;Scott Anthony Faultless;William J Kelley;Glenn Andrew Roberts;Lesley Ann
                 P eging;Whitney L. Coker


    04/12/2021       Certi cate of Service - separately led
                 Proof of Service Espinoza

                 Filed By:                      Johnson, Jonathan
                 File Stamp:                    04/10/2021

    04/20/2021       Appearance Filed
                 Appearance of Lesley A. P eging

                 For Party:                     Espinoza, Enrique
                 File Stamp:                    04/20/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…   5/7
4/28/2021    Case 1:21-cv-01098-SEB-TAB Document 1-1  Filed
                                                  Summary     04/30/21 Page 7 of 8 PageID #: 12
                                                          - MyCase

    04/20/2021          Jury Trial Demand Filed
                   Jury Demand

                   Filed By:                        Espinoza, Enrique
                   File Stamp:                      04/20/2021

    04/20/2021          Motion for Enlargement of Time Filed
                   Defendant's Motion for Enlargement of Time to File Responsive Pleading

                   Filed By:                        Espinoza, Enrique
                   File Stamp:                      04/20/2021

    04/20/2021          Order Granting Motion for Enlargement of Time
                   Judicial O cer:                  Kincaid, Matthew C
                   Noticed:                         Barry, Christopher M.
                   Noticed:                         Coker, Whitney L.
                   Noticed:                         Craig, Alexander R.
                   Noticed:                         Craig, David W
                   Noticed:                         Craig, Samantha Christine
                   Noticed:                         Faultless, Scott Anthony
                   Noticed:                         Kelley, William J
                   Noticed:                         P eging, Lesley Ann
                   Noticed:                         Roberts, Glenn Andrew
                   Order Signed:                    04/20/2021

    04/21/2021 Automated ENotice Issued to Parties
                   Order Granting Motion for Enlargement of Time ---- 4/20/2021 : Alexander R. Craig;Christopher M. Barry;David W
                   Craig;Samantha Christine Craig;Scott Anthony Faultless;William J Kelley;Glenn Andrew Roberts;Lesley Ann
                   P eging;Whitney L. Coker


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any balance
     due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s O ce.

   Johnson, Jonathan
   Plainti

   Balance Due (as of 04/28/2021)
   0.00

   Charge Summary
    Description                                                                   Amount               Credit               Payment
    Court Costs and Filing Fees                                                   157.00               0.00                 157.00

   Transaction Summary
    Date                  Description                                             Amount
    03/12/2021            Transaction Assessment                                  157.00
    03/12/2021            Electronic Payment                                      (157.00)



                  This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
                  court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…            6/7
4/28/2021   Case 1:21-cv-01098-SEB-TAB Document 1-1  Filed
                                                 Summary     04/30/21 Page 8 of 8 PageID #: 13
                                                         - MyCase




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InFpOFRjbHVmVl90aVQ2WDcwZWNJaGx5V0g1cmpzMXYyVjFSc…   7/7
